Citation Nr: 1647126	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  04-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a dental condition, claimed as due to an undiagnosed illness, for compensation purposes. 

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2009, the above-referenced issues were remanded by the Board for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the September 2009 Board remand, the issue of entitlement to service connection for cervical neuropathy was remanded for additional development.  In a subsequent April 2016 rating decision, service connection for tremors, all extremities (also claimed as right hand/arm, left hand/arm, left leg, right leg, and cervical neuropathy) was granted by the AOJ.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additionally, the Board remanded the dental disorder claim for the Veteran to be provided with notice regarding entitlement to service connection for a dental disorder for treatment purposes and to allow the Veterans Health Administration (VHA) to adjudicate the claim of entitlement to service connection for a dental disorder for treatment purposes.  The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As of yet, the AOJ has not considered service connection for outpatient dental treatment.  Because this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental disorder for compensation purposes. See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for a dental disorder for VA outpatient dental treatment purposes is referred to the RO for action in accordance with amended VA regulation.  See 38 C.F.R. § 3.381.

A claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, to the extent that the Veteran indicated that his service-connected back disability has interfered with his ability to obtain employment and filed a claim for TDIU due to his low back disability prior to October 9, 2006, the Board notes that the issue of entitlement to a TDIU was bifurcated and separately adjudicated by the AOJ in an unappealed rating decision in December 2011.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  As the Veteran did not appeal this decision, further consideration by the Board of entitlement to a TDIU prior to October 9, 2006 under Rice is not warranted.

The issue of entitlement to service connection for a dental disorder for VA outpatient dental treatment purposes has been raised by the record in a June  5, 2002 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. §§ 19.9 (b); 3.381 (2015). 


FINDINGS OF FACT

1. The Veteran currently has no bone loss of the maxilla or mandible.

2. The Veteran's loss of his number 3 molar was not due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.

3. Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals.

4. For the period on appeal, the Veteran's low back disability has been manifested by moderate limitation of motion, forward flexion to 70 degrees with objective evidence of painful motion beginning at that point, symptoms of recurrent back pain and spasms, and increase in ache, pain, soreness, tenderness, and fatigability upon repetitive use without additional limitation of range of motion of the back.  

5. For the period on appeal, the Veteran's lumbar spine disability has not been manifested by the following: severe limitation of motion of the lumbar spine; forward flexion less than 70 degrees, including limitations due to pain or flare-ups; positive Goldthwaite's sign, loss of lateral motion, or abnormal mobility on forced motion; severe, recurrent attacks of intervertebral disc syndrome, or incapacitating episodes having a total duration of at least four weeks within a 12 month period.   


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 3.381, 4.150 (2015).

2. For the period on appeal, the criteria for a disability rating of 20 percent, but not in excess of 20 percent, for lumbosacral strain with arthritis have been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002, 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5235-5243, 5292, 5293, 5295 (2002, 2003, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Dental Disability 

The Veteran seeks service connection for a dental disability, which has been described as a bleeding of the gums and tooth decay as due to an undiagnosed illness.  

The Veteran's in-service dental records note "bleeding" in June 1992 with an assessment of gingivitis, recurrent.  

In February 2003, he filed a claim seeking service connection for teeth problems and bleeding gums due to an undiagnosed illness or due to chemicals that he was exposed to in the Persian Gulf.  

In February 2004, the Veteran reported that his gums continue to bleed, and his teeth continue to hurt.  He reported that while flossing his tongue moves by itself, and that his jaw hurts when he chews, and that it will move while he eats causing food to fall out.  He also reported that his gums "have been puffy" and that he has had "a weird feeling" in two spots while flossing.

In April 2005, the Veteran was provided a VA dental examination.  The examiner did not indicate that the Veteran has any current bone loss of the mandible, maxilla, or hard palate.  The Veteran's number 3 molar was noted to be missing due to decay.   The examiner opined that the Veteran's pain was due to exposed dentine and decay.  It was also noted that excessive clenching under stressful conditions may have aggravated dentine exposure.  

The Board recognizes that, generally, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis . 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1).  The Veteran is a Persian Gulf Veteran due to his acknowledged service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317 (e).

Service connection for dental disabilities, however, has been specifically limited by Federal regulations.  Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Id.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss of maxilla or mandible through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).  
    
There is no evidence the Veteran has a dental disability for which service connection for compensation purposes can be granted.  While the Veteran's examination demonstrated loss of his number 3 molar, these is no indication that the Veteran's condition has resulted in bone loss of maxilla or mandible.  No medical professional has provided any opinion that the Veteran experienced any loss of the body of the maxilla or mandible, and the only findings reported either by the 1992 dental examiner or the 2005 VA examiner were related to periodontal disease, which is not compensable per VA regulations.  See 38 C.F.R. § 3.381(b).  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings, Generally 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  The Board finds based upon the evidence of record regarding the severity of the Veteran's low back disability that uniform ratings are warranted throughout the appeal period.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board also notes that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the Board's determination of an issue.  The Board evaluates all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Lumbar Spine Evaluations

Because of the time period covered by the Veteran's appeal, multiple versions of the applicable Diagnostic Codes must be considered because VA promulgated new regulations for the evaluation of disabilities of the spine twice during this period, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345 -54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g) (2014); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula), based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (IDS) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to September 23, 2002, DC 5293, mild IDS warranted a 10 percent evaluation and moderate IDS with recurring attacks warranted a 20 percent evaluation.  Severe IDS with recurring attacks and intermittent relief warranted a 40 percent evaluation. Pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002). 

The regulations regarding IDS were revised effective September 23, 2002.  Effective that date, IDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Effective September 26, 2003, the Diagnostic Code for IDS was renumbered as 5243 and the criteria for rating all spine disabilities, to include IDS, are now either determined either by the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  When evaluating IDS based upon incapacitating episodes, it warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. There is no higher schedular evaluation available under these diagnostic criteria.  An incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1) (2015).

Prior to September 23, 2002, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation under Diagnostic Code 5292.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  These criteria were not changed by the amendments that became effective on September 23, 2002. 

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation under Diagnostic Code 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  These criteria also were not changed by the amendments that became effective on September 23, 2002. 

Effective September 26, 2003, under the General Formula, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-5243 (2015). 

The criteria under the General Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, DC 5235-5243 General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1). 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V. 

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Upon review of the evidence of record, the Board finds that based upon the application of the regulations in effect prior to September 23, 2002, the Veteran's low back disability more closely approximated symptoms of moderate limitation of motion of the lumbar spine.  Accordingly, an evaluation of 20 percent, but not in excess of 20 percent, is warranted throughout the appeal period.  

In June 2002, the Veteran applied for an increased rating for his low back disability, rated 10 percent disabling.  

In December 2002, the Veteran was seen at a Toledo VA outpatient facility.  The Veteran reported musculoskeletal symptoms that included shaking, muscle pain, muscle spasms, burning, tingling, and weakness.  The physician noted that the Veteran had intermittent shaking of both the upper and lower extremities, but he demonstrated functional motion of the low back and a normal neurologic examination.  The examiner noted that some of the Veteran's symptoms of the low back were consistent with lumbar disc disease.  An MRI was recommended.  

In May 2004, the Veteran reported that his back pain was localized and was worse while bending over.  In August, the Veteran reported that his back pain worsened with extended periods of standing, but was not affected by long periods of sitting.  

In April 2005, the Veteran underwent a VA examination regarding his back disability.  The Veteran reported pain in the back of his legs while bending, but reported no radicular pains in his extremities or dysesthesias.  He indicated recurrent symptoms of back pain, soreness, and stiffness.  Repetitive use and weather were also reported to "bother" this condition.  Repetitive use was noted to cause an increase in ache, pain, soreness, tenderness, and fatigability.  The examiner reported that the Veteran demonstrated full range of motion of the lumbar spine without pain, and that he could perform straight leg raising to 70 degrees without pain.  He was also noted to be able to extend, bend, and rotate 30 degrees, with pain at the extremes.  Initial hesitation associated with tremors of the bilateral legs was noted.  The examiner stated that no incapacitating episodes were reported.  The Veteran was not noted to use a cane, and no increased kyphosis or scoliosis was found.  The Veteran had tenderness to palpation of the lumbar spine, but his gait was normal.  

In December 2007, the Veteran underwent another evaluation of his low back condition.  The Veteran reported symptoms of dull achiness and some stiffness made worse with prolonged standing, walking, climbing or repetitive movements.  Location of the back pains was reported to be at the level of L4-L5, but radiation of pain into the legs was denied.  He did indicate that he had shakiness of the legs, but denied any bowel or bladder incontinence.  The veteran's gait was normal and he was not noted to use or need assistive devices.  The Veteran was currently unemployed from his primary work of factory work or warehouse work.    

The examiner noted that upon physical examination the Veteran demonstrated range of motion that included: forward flexion from 0 to 70 degrees without pain; 70 to 90 degrees with pain at the level of L4-L5; also sustained some tightness. After repetitive forward flexion, tests for pain, weakness, fatigability, and incoordination showed no change. After the repetitive testing, the same range of motion was noted without any noted increase in pain or fatigue. The examiner diagnosed the Veteran with a lumbosacral strain.  The examiner noted that his condition would have an effect on his ability to work, due to the physical nature of his prior work and the effect of repetitive movements on the Veteran's back. 

In May 2010, the Veteran underwent another VA examination of his low back condition.  The examiner noted that the Veteran demonstrated lumbar flattening, and flexion to 80 degrees with evidence of pain on active range of motion.  

In December 2011, the Veteran reported a history of a pinched nerve in his lower back that affects his legs, and that he had tremors since 1992, when he hurt his back.  His legs were noted to be shaky, tight, and painful and these symptoms limit his ability to use them. 

In March 2016, the Veteran underwent another VA examination in relation to his low back condition.  The Veteran reported occasional left-sided low back pain but not during the examination.  He denied weakness, numbness, or tingling in lower extremities and there was no radiation of pain.  Range of motion was noted to include flexion to 90 degrees without pain.  Further, pain, weakness, fatigability and incoordination were not reported to significantly limit functional ability with repeated use over a period of time.  The Veteran was also not noted to have guarding or muscle spasm of the lumbar spine.  

After considering all of the evidence of record, the Board finds a rating of 20 percent, but not in excess of 20 percent is warranted for the Veteran's low back condition throughout the appeal period.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's condition more closely approximates moderate limitation of the lumbar spine throughout the appeal period.  The Board notes that the Veteran's examination in December 2007 reports the most limited range of motion findings and the greatest degree of functional impairment throughout the appeal period.  The Veteran's forward flexion is limited to 70 degrees prior to the onset of painful motion with noted symptoms of "tightness" at this point.  The Veteran also reported increased symptoms with prolonged standing, walking, climbing or repetitive movements.  While the Veteran has demonstrated more mild symptoms in subsequent examinations in May 2010 and March 2016, the Board finds that these examinations are less probative than the findings of the December 2007 examiner as the Veteran has reported a history of weather-related increases in his low back symptoms.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted throughout the appeal period based upon moderate limitation of motion of the lumbar spine.  

As the Veteran's symptoms, however, do not indicate the severity necessary to warrant a rating in excess of 20 percent under any of the applicable rating criteria. , the Board finds that a rating in excess of 20 percent is not warranted under DC 5292.  38 C.F.R. § 4.71a, DC 5292 (2002).  The Board also finds that a rating in excess of 20 percent is not warranted under any other appropriate diagnostic code that was revised in 2003. 

The Board notes that a rating in excess of 20 percent is not warranted under the General Formula of DC 5235-5243.  As noted regarding the evaluation under DC 5292, the Veteran's greatest recorded limitation in forward flexion is 70 degrees, with objective evidence of pain beginning at that point.  Under DC 5292, a higher rating of 40 percent is warranted with severe limitation of motion.  As Plate V indicates that normal forward flexion of the lumbar spine is from 0 to 90 degrees, the Board finds that even with the symptoms of tightness described by 2007 VA examiner that the evidence does not more closely approximate a finding of "severe" limitation of the lumbar spine.  

A similarly a higher rating of 40 percent is not warranted under the General Formula.  The General Formula provides for a 40 percent rating with evidence of limitation of forward flexion of 30 degrees or less.  While the Board has considered the effects of painful motion and resulting functional loss due to repetitive motion, none of the evaluations of record evidence of objective painful motion until 70 degrees, over double the requirement for the 40 percent rating under these criteria.  Further, while the Veteran was noted to have less movement than normal with repetitive testing, the evidence indicates that repetitive movement did not impact the Veteran's range of motion.  Even with some additional restriction of movement, the Board finds that the evidence more closely approximates the 20 percent criteria during this period.  See Deluca, 8 Vet. App. at 206.  Accordingly, the Board finds that a higher rating is not warranted under the General Formula for this period.  38 C.F.R. § 4.71a, DC 5235-5243 (2015). 

The Board notes that a higher rating under DC 5295 is not warranted.  The evidence does not demonstrate a positive Goldthwaite's sign has been documented, forward bending to 70 degrees does not constitute "marked limitation," and the examination indicated full lateral flexion and lateral rotation with objective evidence of pain, only at the extremes.  Accordingly, the criteria in excess of 20 percent under DC 5295 have not been met.

Also, a rating in excess of 20 percent is not warranted under DC 5293 (2002).  The evidence does not support that the Veteran suffered severe IDS with recurring attacks and intermittent relief; or pronounced, persistent symptoms compatible with sciatic neuropathy little intermittent relief.  The Veteran denied suffering from radiating pain during each of his VA examination, but rather reported symptoms of "tremors" or "muscle hesitation."  The Board notes that the Veteran has been granted a separate evaluation of 30 percent for tremors, all extremities, and that assigning a separate rating under DC 5293 based upon these symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  Further, the evidence of record, including the opinion of the May 2010 VA examiner, indicates that these symptoms while independently service-connected are not a result of a result of his service-connected low back disability.  Accordingly, a rating in excess of 20 percent based upon "severe" recurrent attacks of IDS is not warranted.  

Additionally, there is no indication that the Veteran's condition required any extended periods of prescribed bed rest or incapacitating episodes having a total duration of at least four weeks within a 12 month period.  Accordingly, a rating in excess of 20 percent under either DC 5293 (2003) or the Incapacitating Episodes Formula of DC 5235-5243 is not warranted.  

III. Extraschedular Consideration

The Board finds that this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id. 

The Board recognizes that the Veteran has reported functional impairment such as not being able to lift heavy objects and increased symptoms of pain and weakness after extended periods of standing.  The assigned 20 percent rating reflects that the Veteran's disability is productive of impairment in earning capacity.  The Veteran's low back disability has been found to be manifested by moderate limitation of motion, limitation in forward flexion with objective evidence of painful motion, symptoms of recurrent back pain and spasms, and increase in ache, pain, soreness, tenderness, and fatigability upon repetitive use without additional limitation of range of motion of the back.  Such manifestations are reasonably contemplated by the schedular criteria for a 20 percent rating under DCs 5292 and 5295, and the General Formula, which, in combination with the criteria of Deluca, contemplate back disability productive of moderate loss of range of motion, limited forward flexion of the thoracolumbar spine, muscle spasms, painful motion, and additional limitations due to flare-ups.  As the Veteran's symptoms are contemplated by the rating criteria, the Board finds that referral of the claim for extraschedular consideration is not warranted.

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Accordingly, the Board finds that a disability rating of 20 percent, but not in excess of 20 percent, for a low back disability is warranted throughout the period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters sent to the Veteran in June 2002 and August 2011.  The letters indicated the evidence required to establish a claim for service connection for a dental disorder for compensation purposes and notified the Veteran of his ability to submit an application to VHA regarding entitlement to service connection for a dental disorder for treatment purposes.  The letters also informed the Veteran of the evidence required to establish entitlement to an increased rating for a lumbar spine condition under the applicable regulations since his application in 2002.  These letters addressed which parties were responsible for providing evidence related to substantiating the Veteran's claims.  The notice also addressed how disability ratings are assigned and how VA assigns effective dates.  The Board finds that the duty to notify was fulfilled.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes lay statements from the Veteran, service treatment records, VA medical records, private medical records that were identified by the Veteran have been obtained to the extent possible, and records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits have also been obtained.

In relation to the Veteran's claims, he was provided with VA examinations in April 2005, December 2007, May 2010, and March 2016, which describe the history of the Veteran's low back disability and the severity of his symptoms.  The April 2005 examination also describes the nature and etiology of the Veteran's dental condition and considers the relevant medical facts and principles.  The Board finds that the medical opinions provided by the VA examiners are adequate to resolve the Veteran's claims for entitlement to service connection for a dental condition for compensation purposes and his claim for entitlement to an increased rating for a low back disability.  The Veteran has not identified any outstanding, relevant records in relation to either of these claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.

For the period on appeal, a disability rating of 20 percent, but not greater than 20 percent, for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


